DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 11/05/2021 has been considered by the examiner. 
 English abstract only for the foreign patent documents because the full document has not been available in English.

Allowable Subject Matter
Claims 1, 3-8, 10—15, 17-22, and 24-28 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by Marc Weinstein (Reg. No. 43250) on July 13, 2022.
Replace claim 1 with the following:
1. (Currently Amended) A method for learning parameters of a CNN using a 1 XK convolution operation or a KX 1 convolution operation, comprising steps of:
(a) instructing, by a learning device when at least one training image is acquired, wherein a processed feature map of the training image has a width (W), a height (H), and a depth (L) comprised of a plurality of channels, wherein each channel of the plurality of channels has a plurality of features, and wherein each feature of the plurality of features corresponds to each pixel of the processed feature map of the training image, a reshaping layer to two-dimensionally concatenate each of features of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels, to thereby generate a reshaped feature map, wherein each pixel of each channel in the reshaped feature map corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing a subsequent convolutional layer to apply the 1 XK convolution operation or the KX 1 convolution operation to the reshaped feature map, to thereby generate an adjusted feature map whose volume is adjusted; and 
(b) instructing, by the learning device, an output layer to generate at least one output by referring to features on at least one of the adjusted feature map and a processed feature map of the adjusted feature map, and instructing, by the learning device, a loss layer to calculate one or more losses by referring to the output and a corresponding at least one ground truth of the output, to thereby learn at least part of parameters of the subsequent convolutional layer by backpropagating the losses; 2Application No. 16/255,109 Reply to Office Action of June 29, 2020 
further comprising, at the step of (a), instructing, by the learning device, when the depth (L) of the processed feature map of the training image is not a multiple of K, the reshaping layer to: 
add at least one dummy channel to the plurality of channels of the processed feature map of the training image such that the depth (L) including the plurality of channels and the at least one dummy channel is a multiple of K, and 
concatenate said each of features in said each group comprised of said each corresponding K channels among said all plurality of channels, including the at least one dummy channel, of the processed feature map of the training image, 
wherein the processed feature map is reshaped to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1, 3-8, 10—15, 17-22, and 24-28 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 8, 15, and 22  as a whole with regards to technical features recited by the claim limitations including directed to: “a reshaping layer to two-dimensionally concatenate each of features of K different channels corresponding to said each pixel in each group comprised of each corresponding K different channels among the plurality of channels, to thereby generate a reshaped feature map, wherein each pixel of each channel in the reshaped feature map corresponds on a one-on-one basis to each of the two-dimensionally concatenated features in said each group comprised of said each corresponding K different channels, and instructing a subsequent convolutional layer to apply the 1 XK convolution operation or the KX 1 convolution operation to the reshaped feature map, to thereby generate an adjusted feature map whose volume is adjusted …, an output layer to generate at least one output by referring to features on at least one of the adjusted feature map and a processed feature map of the adjusted feature map… wherein the processed feature map is reshaped to form the reshaped feature map by rearranging values of pixels of the processed feature map on a one-by-one basis, located in K channels, on a single channel, and the values of the pixels are maintained before and after being reshaped.” (in exemplar claim 1), as recited by the independent claims. 
	The closest prior arts, listed below, discloses:
Ben-Nun et al. (NPL: “Demystifying Parallel and Distributed Deep Learning: An In-Depth Concurrency Analysis”) teaches the process for parallelizing computation of a convolutional neural network where the C-channels are the values of the color spectrum red, blue and green for processing image feature maps using a convolution kernels that are maintained before and after processing the feature map using filter data to generate an output.
Park el al. (NPL: “Modified Convolution Neural Network for Highly Effective Parallel Processing”) the parallelization of deep neural network operations to add a dummy operation channel to generate the output feature map.
 Kim et al. (NPL: “3DSRnet: Video Super-resolution using 3D Convolutional Neural Networks”): forming reshaped feature map from images channel input pixel.
Fisher et al. (US Pat. No. 10474993): teaches the dimensions of a pixel in an input image frame correspond to the  channels in the final layer of the CNN and the reshape operator that changes the shape of the tensor before passing it to a next layer 2420. Reshaping includes flattening the output from the convolutional layers i.e., reshaping the output from a multi-dimensional matrix to a one-dimensional matrix or a vector for processing the output. 

In summary, the references made of record, fail to disclose the required claimed technical features as recited by the independent claim limitations as a whole, see remarks filed 09/29/2020, 06/08/2021, and, 11/19/2021.

Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (NPL: “Joint Sequence Learning and Cross-Modality Convolution for 3D Biomedical Segmentation”): teaches the process for forming the reshaped feature map, as the final feature map output that is an input the convolution LSTM, that correspond on a one-to-one basis to each of the 2-D concatenated features corresponding to K=C different channels as depicted in Fig. 2.
Salvaris et al. (NPL: “Deep Learning with Azure”) teaches convolution neural networks as being networks that apply feature detector kernel filters on an image input to map the input feature to a convolved image called a feature map, see Chap. 2, that can than  be reshaped into a 2D matrix, see Chaps. 6 and 7. And concatenating inputs require the use of sequences having a fixed size, Chap. 7: Pg. 163.
Alom et al. (NPL: “The History Began from AlexNet: A Comprehensive Survey on Deep Learning Approaches”) teaches deep leaning using feature maps and encoding the parameter data to processing information using convolutional kernels. 
Tate et al. (US Pub. No. 20180089564) teaches training convolutional neural network using feature map matrix and grouping the encoded weight parameters into groups to process input images.
Jaganathan et al. (US Pub No. 2019/0114391) teaches convolution neural network using residual blocks to generate an adjusted reshape map of a feature input using single input channel to encode the feature map data as a multi-channel input as depicted in Fig. 34. 
Feng et al. (US Pub. No. 20200012940) teaches kernel estimators for convolution operators in a computing environment.
Guo et al. (US Pub No. 2020/0026965) teaches using kernel estimators for convolution operators in a computing environment and a deep neural network including testing and training devices for performing on operations on input image data.
Sundaram et al. (US Pub. No. 2019/0114544): teaches convolutional neural network trained using semi-supervised learning. 
Young (US Pub. No. 2016/0342890): teaches the processing of image data using a neural network using a ceiling function to determine a batch size for each layer in the neural network.
Wang et al (US Pub. No. 2018/0259970): teaches reshaping a feature map on a convolutional neural network based on the class labels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129